Citation Nr: 1617466	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1967 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied service connection for sleep apnea; granted service connection for bilateral hearing loss, assigning an initial noncompensable disability rating.

The issues were remanded by the Board in May 2014 for additional development. 


FINDINGS OF FACT

1.  Sleep apnea did not manifest during service, and any current diagnosis of sleep apnea is not attributable to service or to a service-connected disability.

2.  Service-connected hearing loss disability is manifested, at worst, by level II hearing loss in the right ear and level III hearing loss in the left ear.


CONCLUSIONS OF LAW

1. Sleep apnea was not incurred in or aggravated by military service, nor proximately due to a service-connected disability.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2.  The criteria for a compensable disability evaluation for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2014).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless.

April and June 2008 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the letter described how appropriate disability ratings and effective dates were assigned.  The claims were subsequently readjudicated in various supplemental statements of the case, most recently issued in November 2014.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such re adjudication in the statement of the case).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available, relevant service treatment records and VA medical records are in the file.  The Veteran identified additional private treatment providers in a June 2014 letter, which are not included in the claims file.  However, when asked to provide medical authorizations for those providers in a letter from the RO dated in September 2014, the Veteran responded in a phone call dated in November 2014 and indicated he did not have any additional information to submit at this time.  The Court has held that '[t]he duty to assist is not always a one-way street.'  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the present case, as the Veteran has failed to submit a release for private medical records or provide any outstanding private treatment records, VA's duty to assist him in the development of this matter is met.  The Board concludes that all records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  

Additionally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided VA examinations for his hearing loss claim in September 2008 and June 2014, and the RO obtained a VA opinion for his sleep apnea claim in October 2014.  The examination reports reflect that the examiner reviewed the claims file, conducted appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination reports to be thorough and complete.  Therefore, the Board finds the examination reports and opinions to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the claims were remanded to the AOJ in May 2014 for additional evidentiary development including obtaining a new medical examination and opinion.  The Veteran underwent an additional examination dated in June 2014, and the AOJ obtained an additional VA opinion in October 2014.  Subsequently, the AOJ readjudicated the claims in a November 2014 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (nexus).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

      A.  Factual Background

Service treatment records, including August 1967 enlistment and February 1970 separation examination reports, fail to indicate sleep apnea complaints or treatment.  

Post-service records indicate the Veteran began complaining about sleep problems in a private treatment record dated in June 2004.  A June 2004 private sleep study test showed a diagnosis of obstructive apnea and hypopnea, and indicated a Beck Depression scale was significant for depression. 

In a May 2008 letter, the Veteran asserted that his sleep apnea is caused by his PTSD.  He stated that his sleeplessness was caused by dreams and frequent panic attacks.  He also reported he has a sleep machine and has been prescribed sleep aids.  The Veteran also asserted that when he sleeps, his legs move around so much that his wife does not sleep with him.  He stated that this is also due to night terrors and that he has had this problem since separation from service in 1969.  

In a September 2008 statement from the Veteran's wife, she indicated she met the Veteran in 1996.  She stated that he uses a CPAP machine, but even with the CPAP and with medication to help sleep, the Veteran wakes repeatedly during the night. 

In multiple statements, the Veteran asserted that sleep apnea in many cases has been attributed to combat veterans who suffer from PTSD.  The symptoms of PTSD (distressing dreams, exaggerated startle response, difficulty falling and staying asleep) contribute to the worsening of sleep apnea symptoms.  The Veteran indicated he felt that his sleep apnea is a direct residual of his PTSD.

During a June 2014 VA examination, the examiner noted the Veteran reported he was diagnosed with sleep apnea in 2004.  After review of the claims file, the examiner determined that the Veteran's sleep apnea is not likely related to service as the diagnosis was made in 2004, several years after separation from service.  The examiner also stated that there is no etiological association noted between sleep apnea and PTSD per literature review.  Furthermore, the examiner found there is no evidence to support aggravation.  It is clearly stated that sleep apnea is controlled on CPAP.  However, the Veteran has had a significant weight gain between the time of discharge to 2014 (164 lbs. to 254 lbs.).  

 	B.  Analysis

The evidence reflects that the Veteran has a current diagnosis of obstructive sleep apnea.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current sleep apnea was incurred in or otherwise related to his military service or service-connected PTSD.

In that regard, the Board finds the June 2014 VA medical opinion to be of significant probative value.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The reviewer considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's obstructive sleep apnea was not caused by or related to his active duty service.  Furthermore, a complete and thorough rationale was provided for the opinion rendered.  Specifically, the examiner noted the absence of complaints of sleep-related problems in service, the fact that the Veteran gained significant amount of weight after discharge from service, and that the Veteran was not diagnosed with sleep apnea until 2004 (or more than 30 years after separation from service).  The examiner's conclusion was fully explained and consistent with the credible evidence of record.  In the Board's judgment, the examiner adequately addressed the question of secondary aggravation.

The Board has considered the Veteran's contentions that his service-connected PTSD has either caused or aggravated his sleep apnea.  However, the Board finds the June 2014 VA examiner's opinion to be of significant probative value that neither the direct nor secondary theory of entitlement is persuasive to support a claim for service connection.  As stated previously, the June 2014 VA examiner's opinion was definitive, based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  Furthermore, the examiner's conclusion was fully explained and consistent with the credible evidence of record.

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

The Board also acknowledges the Veteran's own assertions that his current obstructive sleep apnea was caused by his service-connected PTSD.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of awaking at night and other observable sleep problems, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to render an opinion as to the cause or etiology of his sleep apnea because he does not have the requisite medical knowledge or training to provide an opinion on such a complex medical issue.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Diagnosing and determining the cause of sleep apnea requires clinical testing, the ability to understand and review complex medical treatises, and advanced medical training that the Veteran does not possess.  Thus, the Veteran's assertions of a nexus are not competent.

Moreover, the Board ultimately places far more probative weight on the opinion of the June 2014 VA examiner, a medical professional, who considered the Veteran's lay reports as to his sleep problems.  Additionally, the examiner based his opinion on thorough physical examinations, reviewed the service treatment records, post-service medical records, and the results of diagnostic tests, and relied on medical principles in reaching the conclusions that it was less likely than not that the Veteran's current obstructive sleep apnea was caused by or related to the Veteran's service or service-connected PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In sum, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating

	A.  Rules and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2015) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2015).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2015).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  See id.

The Rating Schedule also provides for exceptional patterns of hearing.  In this regard, when the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2015).   

Also, for exceptional patterns of hearing, when the puretone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2015).   

      B.  Factual Background and Analysis

In January 2008, the Veteran underwent a private audiological evaluation.  The examiner noted diagnoses of impacted cerumen and moderate sensorineural hearing loss.  Puretone thresholds, in decibels, were as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
10
35
70
70
46.25
LEFT
10
20
45
65
35

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.

Applying the above results to the applicable legal criteria, the Board notes that a puretone threshold average of 46.25 and a speech discrimination of 88 percent in the right ear will result in level II hearing for that ear.  Likewise, applying the above results to the applicable legal criteria, the Board notes that a puretone threshold average of 35 and a speech discrimination of 96 percent in the left ear will result in level I hearing for that ear.  Applying these results to the applicable legal criteria, the Board finds that a level II for the right ear, combined with a level I for the left ear, will result in a noncompensable evaluation.

In September 2008, the Veteran underwent a VA audiological evaluation.  The examiner noted diagnoses of impacted cerumen and moderate sensorineural hearing loss.  Puretone thresholds, in decibels, were as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
15
25
65
75
45
LEFT
15
25
50
65
38.75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

Applying the above results to the applicable legal criteria, the Board notes that a puretone threshold average of 45 and a speech discrimination of 96 percent in the right ear will result in level I hearing for that ear.  Likewise, applying the above results to the applicable legal criteria, the Board notes that a puretone threshold average of 38.75 and a speech discrimination of 96 percent in the left ear will result in level I hearing for that ear.  Applying these results to the applicable legal criteria, the Board finds that a level I for the right ear, combined with a level I for the left ear, will result in a noncompensable evaluation.

In a March 2010 statement, the Veteran indicated his wife has a very difficult time dealing with his hearing loss as she has to repeat herself frequently.  He also asserted that his hearing loss has created problems for him at work on a daily basis.  He stated that he is required to attend and facilitate many meetings, and if there is any background noise, he finds it is extremely difficult to hear what is being said.  He also indicated that he meets with county commissioners, county administrators, and the chair of the Criminal Justice Counsel and will have to ask them to lean over to ask a question so he can hear.  He reported his work also requires significant cell phone usage and numerous conference calls on a land line phone. He has significant difficulty hearing conversation on both devices and often he has to ask the caller to repeat the question or statement. 

During a June 2014 VA examination, the Veteran reported he often cannot hear during meetings at work, and that even with his hearing aids, he still has difficulties in noisy areas.  The Veteran underwent an audiological evaluation.  Puretone thresholds, in decibels, were as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
15
35
70
70
48
LEFT
15
30
45
70
40

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.

Applying the above results to the applicable legal criteria, the Board notes that a puretone threshold average of 48 and a speech discrimination of 88 percent in the right ear will result in level II hearing for that ear.  Likewise, applying the above results to the applicable legal criteria, the Board notes that a puretone threshold average of 40 and a speech discrimination of 80 percent in the left ear will result in level III hearing for that ear.  Applying these results to the applicable legal criteria, the Board finds that a level II for the right ear, combined with a level III for the left ear, will result in a noncompensable evaluation.

Consideration of section 4.86(a) or (b) is not warranted, given that the evidence does not reflect a puretone thresholds at the four specified frequencies of 55 decibels or more, or simultaneous puretone threshold of 30 db or less at 1000 Hz and a puretone threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 (2015).

In this case, the Board finds that the Veteran is not entitled to an increased disability rating for his hearing loss disability based upon all objective hearing loss measurements as mechanically applied to the relevant tables.  As shown above, none of the audiometric examinations during the course of the appeal have resulted in findings consistent with an evaluation in excess of the currently assigned rating. 

To the extent that the Veteran contends that his hearing loss is more severe than contemplated by the current evaluation, the Board observes that the Veteran, while competent to report symptoms, such as difficulty hearing, is not competent to report that his hearing acuity is sufficient to warrant higher evaluations under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board recognizes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  During the June 2014 VA examination, the Veteran indicated that functional impairment included difficulty understanding conversations.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiner discussed the functional effects of the Veteran's hearing problems in the examination report. 

It is important to note that the results of the VA audiometric testing do not signify the absence of a disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable disability.  See Id.; 38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss disability is not warranted. 


	C.  Additional Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran reports difficulty hearing and understanding speech in various situations.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA of the Rating Schedule were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's difficulty in comprehending speech under various conditions is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

A request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is employed; thus, there is no cogent evidence of unemployability caused by his service-connected disabilities and further consideration of entitlement to increased compensation based on TDIU is not necessary.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


